        Case 2:19-cv-02425-DMC Document 5 Filed 02/17/21 Page 1 of 7


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PAUL JOSEPH BRYANT, SR.,                          No. 2:19-CV-2425-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    DUNCAN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s original complaint (ECF No. 1).

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
        Case 2:19-cv-02425-DMC Document 5 Filed 02/17/21 Page 2 of 7


 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the Court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                   I. PLAINTIFF’S ALLEGATIONS

 8                  Plaintiff, a prisoner at South Placer County Jail (SPCJ), alleges four causes of

 9   action under the Eighth Amendment: (1) deliberate indifference to his safety, (2) denial of

10   medical treatment, (3) delay of medical treatment, and (4) deliberate indifference to his need for

11   healthy food. ECF No. 1, pgs 3-5. Plaintiff names four defendants: Officer Pool, Dr. Duncan,

12   Dr. Goldsmith, and Placer County. Id. at 2.

13

14                                            II. DISCUSSION

15                                    A. Deliberate Indifference to Safety

16                  Plaintiff fails to plead sufficient facts to state a claim against Officer Pool for

17   deliberate indifference of Plaintiff’s safety in violation of the Eighth Amendment. The treatment

18   a prisoner receives in prison and the conditions under which the prisoner is confined are subject

19   to scrutiny under the Eighth Amendment, which prohibits cruel and unusual punishment. See

20   Helling v. McKinney, 509 U.S. 25, 31 (1993); Farmer v. Brennan, 511 U.S. 825, 832 (1994). The
21   Eighth Amendment “. . . embodies broad and idealistic concepts of dignity, civilized standards,

22   humanity, and decency.” Estelle v. Gamble, 429 U.S. 97, 102 (1976). Conditions of confinement

23   may, however, be harsh and restrictive. See Rhodes v. Chapman, 452 U.S. 337, 347 (1981).

24   Nonetheless, prison officials must provide prisoners with “food, clothing, shelter, sanitation,

25   medical care, and personal safety.” Toussaint v. McCarthy, 801 F.2d 1080, 1107 (9th Cir. 1986).

26   A prison official violates the Eighth Amendment only when two requirements are met: (1)
27   objectively, the official’s act or omission must be so serious such that it results in the denial of the

28   minimal civilized measure of life’s necessities; and (2) subjectively, the prison official must have
                                                         2
        Case 2:19-cv-02425-DMC Document 5 Filed 02/17/21 Page 3 of 7


 1   acted unnecessarily and wantonly for the purpose of inflicting harm. See Farmer, 511 U.S. at

 2   834. Thus, to violate the Eighth Amendment, a prison official must have a “sufficiently culpable

 3   mind.” See id.

 4                     Under these principles, prison officials have a duty to take reasonable steps to

 5   protect inmates from physical abuse. See Hoptowit v. Ray, 682 F.2d 1237, 1250-51 (9th Cir.

 6   1982); Farmer, 511 U.S. at 833. Liability exists only when two requirements are met: (1)

 7   objectively, the prisoner was incarcerated under conditions presenting a substantial risk of serious

 8   harm; and (2) subjectively, prison officials knew of and disregarded the risk. See Farmer, 511

 9   U.S. at 837. The very obviousness of the risk may suffice to establish the knowledge element.

10   See Wallis v. Baldwin, 70 F.3d 1074, 1077 (9th Cir. 1995). Prison officials are not liable,

11   however, if evidence is presented that they lacked knowledge of a safety risk. See Farmer, 511

12   U.S. at 844. The knowledge element does not require that the plaintiff prove that prison officials

13   know for a certainty that the inmate’s safety is in danger, but it requires proof of more than a

14   mere suspicion of danger. See Berg v. Kincheloe, 794 F.2d 457, 459 (9th Cir. 1986). Finally, the

15   plaintiff must show that prison officials disregarded a risk. Thus, where prison officials actually

16   knew of a substantial risk, they are not liable if they took reasonable steps to respond to the risk,

17   even if harm ultimately was not averted. See Farmer, 511 U.S. at 844.

18                     Plaintiff alleges that Officer Pool did not properly inspect the work of other

19   inmates under his care. Id. at 4. He further alleges that this lack of supervision led to Plaintiff

20   slipping and injuring himself. Id. However, Officer Pool’s poor supervision of inmate cleaning
21   duties does not meet the culpability standard required for deliberate indifference. Because

22   identification of acts committed by Officer Pool might give rise to cognizable claims, amendment

23   is appropriate.

24                                     B. Deficiencies in All Further Claims

25                     Plaintiff fails to allege specific acts taken by any of the defendants that link them

26   to the claims alleged. To state a claim under 42 U.S.C. § 1983, the plaintiff must allege an actual
27   connection or link between the actions of the named defendants and the alleged deprivations. See

28   Monell v. Dep’t of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A
                                                           3
        Case 2:19-cv-02425-DMC Document 5 Filed 02/17/21 Page 4 of 7


 1   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of

 2   § 1983, if he does an affirmative act, participates in another’s affirmative acts, or omits to

 3   perform an act which he is legally required to do that causes the deprivation of which complaint is

 4   made.” Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978). Vague and conclusory allegations

 5   concerning the involvement of official personnel in civil rights violations are not sufficient. See

 6   Ivey v. Board of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Rather, the plaintiff must set forth

 7   specific facts as to each individual defendant’s causal role in the alleged constitutional

 8   deprivation. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988). Plaintiff has not alleged any

 9   facts linking the conduct of any defendant to a constitutional violation. Because identification of

10   acts committed by specific defendants might give rise to cognizable claims, amendment is

11   appropriate.

12                                      C. Denial of Medical Treatment

13                  Plaintiff’s claims for denial of medical treatment of an MRI, surgery, and use of a

14   cheaper prescription fail because Plaintiff’s differing opinion concerning the appropriate

15   treatment does not amount to deliberate indifference to a serious medical need. A difference of

16   opinion between medical professionals concerning the appropriate course of treatment generally

17   does not amount to deliberate indifference to serious medical needs. See Toguchi v. Chung, 391

18   F.3d 1051, 130 1059-60 (9th Cir. 2004); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989). To

19   establish that a difference of opinion amounted to deliberate indifference, the prisoner “must

20   show that the course of treatment the doctors chose was medically unacceptable under the
21   circumstances” and “that they chose this course in conscious disregard of an excessive risk to [the

22   prisoner’s] health.” See Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir.1996). A difference of

23   opinion between the physician and the prisoner concerning the appropriate course of treatment

24   does not amount to deliberate indifference to serious medical needs. See Toguchi, 391 F.3d at

25   1058. Plaintiff admits that he was seen by medical staff, his injury was x-rayed, and he did

26   receive H.I.V. medication. Id. at 4. Plaintiff fails to state a claim for medical indifference.
27   ///

28   ///
                                                        4
        Case 2:19-cv-02425-DMC Document 5 Filed 02/17/21 Page 5 of 7


 1                   D. Deliberate Indifference to Plaintiff’s Need for Healthy Food

 2                  Plaintiff’s claim of deliberate indifference to Plaintiff’s need for healthy food fails

 3   under Federal Rule of Evidence 8(a)(2) because it is conclusory. “The Eighth Amendment

 4   requires only that prisoners receive food that is adequate to maintain health; it need not be tasty or

 5   aesthetically pleasing.” LeMaire v. Maass, 12 F.3d 1444, 1456 (9th Cir. 1993). Plaintiff admits

 6   that he receives a “diabetic tray” but claims that it has “too much sugar, carbs and sodium” and

 7   that the only way to avoid these is to “starve” because even the venders have unhealthy food. Id.

 8   at 6. Because more specific information about the healthfulness of both the non-diabetic and

 9   diabetic meals at the prison might give rise to cognizable claims, amendment is appropriate.

10                                    E. Placer County as a Defendant

11                  Plaintiff’s claims against Placer County fail because they do not link a policy or

12   custom of the municipality to an alleged deprivation. Municipalities and other local government

13   units are among those “persons” to whom § 1983 liability applies. See Monell v. Dep’t of Soc.

14   Servs., 436 U.S. 658, 690 (1978). Counties and municipal government officials are also “persons”

15   for purposes of § 1983. See id. at 691; see also Thompson v. City of Los Angeles, 885 F.2d 1439,

16   1443 (9th Cir. 1989). A local government unit, however, may not be held responsible for the acts

17   of its employees or officials under a respondeat superior theory of liability. See Bd. of County

18   Comm’rs v. Brown, 520 U.S. 397, 403 (1997). Thus, municipal liability must rest on the actions

19   of the municipality, and not of the actions of its employees or officers. See id. To assert municipal

20   liability, therefore, the plaintiff must allege that the constitutional deprivation complained of
21   resulted from a policy or custom of the municipality. See id. A claim of municipal liability under

22   § 1983 is sufficient to withstand dismissal even if it is based on nothing more than bare

23   allegations that an individual defendant’s conduct conformed to official policy, custom, or

24   practice. See Karim-Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 624 (9th Cir.

25   1988). Because identification of harmful policies or customs adopted by Placer County might

26   give rise to cognizable claims, amendment is appropriate.
27   ///

28   ///
                                                        5
        Case 2:19-cv-02425-DMC Document 5 Filed 02/17/21 Page 6 of 7


 1                                          III. CONCLUSION

 2                  Because it is possible that some of the deficiencies identified in this order may be

 3   cured by amending the complaint, Plaintiff is entitled to leave to amend prior to dismissal of the

 4   entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff

 5   is informed that, as a general rule, an amended complaint supersedes the original complaint. See

 6   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

 7   amend, all claims alleged in the original complaint which are not alleged in the amended

 8   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

 9   Plaintiff amends the complaint, the Court cannot refer to the prior pleading in order to make

10   Plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

11   complete in itself without reference to any prior pleading. See id.

12                  If Plaintiff chooses to amend the complaint, Plaintiff must demonstrate how the

13   conditions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

14   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

15   each named defendant is involved, and must set forth some affirmative link or connection

16   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

17   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

18                  Because some of the defects identified in this order cannot be cured by

19   amendment, Plaintiff is not entitled to leave to amend as to such claims. Plaintiff, therefore, now

20   has the following choices: (1) Plaintiff may file an amended complaint which does not allege the
21   claims identified herein as incurable, in which case such claims will be deemed abandoned and

22   the Court will address the remaining claims; or (2) Plaintiff may file an amended complaint which

23   continues to allege claims identified as incurable, in which case the Court will issue findings and

24   recommendations that such claims be dismissed from this action, as well as such other orders

25   and/or findings and recommendations as may be necessary to address the remaining claims.

26   ///
27   ///

28   ///
                                                       6
        Case 2:19-cv-02425-DMC Document 5 Filed 02/17/21 Page 7 of 7


 1                   Finally, Plaintiff is warned that failure to file an amended complaint within the

 2   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

 3   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

 4   with Rule 8 may, in the Court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

 5   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

 6                   Accordingly, IT IS HEREBY ORDERED that:

 7                   1.       Plaintiff’s original complaint is dismissed with leave to amend; and

 8                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

 9   service of this order.

10

11

12   Dated: February 17, 2021
                                                             ____________________________________
13                                                           DENNIS M. COTA
14                                                           UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         7
